Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani et al. (US 7,075287 hereinafter Mangtani), in view of Theuss et al. (US 2008/0227235 hereinafter Theuss)
As to claim 20, Mangtani discloses in Figs. 1-16, an integrated device (18 as shown in Fig. 1) comprising: at least one electrical conductor (22a-22c as shown in Fig. 1) to conduct a current, wherein the integrated device (18 as shown in Fig. 1) is encapsulated in an integrated circuit package (10 as shown in Fig. 1)  having between 3 and 8 pins (12a-12h as shown in Fig. 1), and wherein the at least one electrical conductor is one or more of bonded to and encapsulated in the integrated circuit package (as shown in Fig. 1).
Mangtani does not disclose wherein the integrated device is configured to provide an output measure of power, energy, or reactive power through the at least one electrical conductor,
However, Theuss discloses in Figs. 2, wherein the integrated device provides an output measure of power, energy, or reactive power through the at least one electrical conductor (as shown in the abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Mangtani and provide wherein the integrated device provides an output measure of power, energy, or reactive power through the at least one electrical conductor (as shown in the abstract) as taught by Theuss for measuring and/or the power supply (as shown in the abstract). 
Allowable Subject Matter
Claims 1-16, and 17-19 are allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1-16, 17-19, the prior art does not wherein the at least one magnetic field sensing element is arranged to be biased by a current derived from and/or related to the current into or out of the input, such that the output from the at least one magnetic field sensing element is related to the current through the electrical conductor and the current into or out of the input, as recited in claim 1, and wherein the at least one integrated device comprises at least one sensing circuitry, the at least one sensing circuitry comprising at least one magnetic field sensing element, and the at least one sensing circuitry configured to measure the at least one quantity as a combination of outputs of the at least one magnetic field sensing element; wherein the at least one electrical conductor is maintained in a fixed spatial relationship with respect to its corresponding metrology sub-device, as recited in claim 17; and wherein the device is configured to provide information about zero-crossings of the voltage in the at least one electrical conductors, as recited in claim 21.
The other claims depend on the claims 1, and 17 are allowed as the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUNG X NGUYEN/               Primary Examiner, Art Unit 2858                                                                                                                                                                                         	12/2/2022